DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-14, 16-18 and 20 would be allowable if rewritten to overcome all pending rejection(s) and/or all pending objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more switches” which are “communicatively coupled to the first functional circuitry, the second functional circuitry, and the monitoring circuitry” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim(s) 3-6 and 8 is/are objected to for the following:

	Regarding Claim(s) 3-6 and 8, the parent claim is a product claim; however, these dependent claims mix in gerunds (e.g., a verb with “ing”) resembling a method-type claim format. Typically, function limitations in a product claim do not use “ing”. The Examiner requests amending to the common convention for product claims.


Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”1 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-14 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-14 is/are directed to a product claim (i.e., “autonomous vehicle”).
Claim(s) 15-18 is/are directed to a “computing system”.
Claim(s) 19-20 is/are directed to a “vehicle computing system”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following act(s)/step(s):
…generate sensor data…; (This step(s) is/are considered a combination of Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.)

…generate a first output associated with a first…compute function based on at least in part on sensor data…and one or more first neural networks; (This step(s) is/are considered a combination of Selecting a particular data source or type of data to be manipulated and/or Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.).

…generate a second output associated with a second…compute function based on at least in part on the sensor data…and one or more second neural networks; (This step(s) is/are considered a combination of Selecting a particular data source or type of data to be manipulated and/or Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.)

…determine a difference between the first output …and the second output…; (This/These step(s) is/are considered Mathematical Concepts and/or a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings).

…receive the sensor data…and…provide the sensor data…; (This/These step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)

…generate one or more…signals… (This/These step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)


Claim(s) 15 recite(s) the following step(s):
…generate a first output associated with a first…compute function based on at least in part on sensor data…and one or more first neural networks; (This step(s) is/are considered a combination of Selecting a particular data source or type of data to be manipulated and/or Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.).

…generate a second output associated with a second…compute function based on at least in part on the sensor data…and one or more second neural networks; (This step(s) is/are considered a combination of Selecting a particular data source or type of data to be manipulated and/or Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.)

…determine a difference between the first output …and the second output…; (This/These step(s) is/are considered Mathematical Concepts and/or a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings).

…receive the sensor data…and…provide the sensor data…; (This/These step(s) is/are considered p Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)


Claim(s) 19 recite(s) the following act(s)/step(s):
…generate a first output associated with a first…compute function based on at least in part on sensor data…and one or more first neural networks; (This step(s) is/are considered a combination of Selecting a particular data source or type of data to be manipulated and/or Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.).

…generate a second output associated with a second…compute function based on at least in part on the sensor data…and one or more second neural networks; (This step(s) is/are considered a combination of Selecting a particular data source or type of data to be manipulated and/or Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.)

…determine a difference between the first output …and the second output…; (This/These step(s) is/are considered Mathematical Concepts and/or a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings).

…receive the sensor data…and…provide the sensor data…; (This/These step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)

…generate one or more…signals… (This/These step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)


All dependent Claim(s) is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 recite(s) the following additional element(s): “sensor system” and “computing system” comprising a plurality of “circuitry”.
Claim(s) 15 recite(s) the following additional element(s): “computing system” comprising a plurality of “circuitry”.
Claim(s) 19 recite(s) the following additional element(s): “computing system” comprising a plurality of “circuitry”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum2 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“Vehicle Electronic Control Units (ECUs) are well known in the art and have replaced many previously mechanical control systems as well as enabling new vehicle functionalities. An ECU is essentially a dedicated computer system that executes software instructions to regulate vehicle systems.” (US 20170028946 A1, ¶ 2)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

“However, many vehicles now include a CAN bus communication system that networks the various devices and components together. Such CAN bus communications systems are well known and commonly used. These systems can include a standalone controller or alternately be integrated into another controller of the vehicle, such as ECU 42, for example. One example of a suitable standard or protocol for such systems is SAE J1939. Though, it will be appreciated that a variety of other protocols exist and could alternately be used, such as CANOpen and DeviceNET, for example.” (US 20070120334 Al, ¶ 47)

“Accelerometers, which measure acceleration forces (e.g., tilt, acceleration), are well known to one of ordinary skill in the art.” (US 8378803 B1)

“The speedometer 26, as is well known to a person having ordinary skill in the art and required by law in the United States…” (US 20030030554 A1, ¶ 23)

“When certain embodiment of the controller 60 are implemented at least in part as hardware, such functionality may be implemented with any or a combination of the following technologies, which are all well-known in the art: a discrete logic circuit(s) having logic gates for implementing logic functions upon data signals, an application specific integrated circuit (ASIC) having appropriate combinational logic gates, a programmable gate array(s) (PGA), a field programmable gate array (FPGA), etc.” (EP 2976934 A1)

“Orientation sensors are well known and widely used in the arts associated with navigation, inertial guidance and autonomous vehicle guidance, and selection of a suitable sensor 22 for incorporation in magnetometer 10 of the invention is within the exercise of skill by one of ordinary skill in the art.” (US 8378671).

“Digital camera systems, of course, are well known in the art.” (US 20040080621 A1, ¶ 4)

“The use of radar systems for collision avoidance is well known in the art.” (US 6678394)

Based on the facts listed above, The Examiner, considers “sensor system”; “circuitry” and “control system” in Claim(s) 1, 15 and/or 19 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 19 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20180107215 A1 (“Djuric”).

Regarding Claim 1, Djuric discloses an autonomous vehicle (e.g., “SDV”) (see at least Abstract, Fig. 1-2 and 6 with associated text), comprising:
a sensor system (e.g., “SDV Sensor Systems 270” and/or “Sensor Systems 630”) configured to generate sensor data associated with an environment external to the autonomous vehicle (see at least Abstract, Fig. 1-2 and 6 with associated text; in particular, ¶ 29-30);
an autonomy computing system (e.g., “Computer system 600”) comprising:
first functional circuitry configured to generate a first output associated with a first autonomous compute function of the autonomous vehicle based at least in part on the sensor data and one or more (Only one option is required to satisfy a “one or more” limitation.) first neural networks (see at least Fig. 6 with associated text. Djuric illustrates in Fig. 6 a plurality of FPGAs 613 and Neural Net Arrays 617 based on the stack image icon and also observe the directional arrows as it represents inputs and outputs.),
second functional circuitry configured to generate a second output associated with the first autonomous compute function of the autonomous vehicle based at least in part on the sensor data and one or more (Only one option is required to satisfy a “one or more” limitation.) second neural networks (see at least Fig. 6 with associated text. Djuric illustrates in Fig. 6 a plurality of FPGAs 613 and Neural Net Arrays 617 based on the stack image icon and also observe the directional arrows as it represents inputs and outputs.),
monitoring circuitry (e.g., “using microprocessors 611, FPGAs 613, or any combination of the same”) configured to determine a difference between the first output of the first functional circuitry and the second output of the second functional circuitry (see at least ¶ 23 and Fig. 1-2 and 6 with associated text; in particular, ¶ 69-70 which reads “The various processing resources 610 of the computer system 600 can also execute control instructions and the machine learning model 662 (e.g., comprising a set of machine learning algorithms) using microprocessors 611, FPGAs 613, or any combination of the same.”), and
one or more (Only one option is required to satisfy a “one or more” limitation.) switches communicatively coupled to the first functional circuitry, the second functional circuitry, and the monitoring circuitry ((Djuric discloses “…a module or component can be a shared element or process of other modules, programs or machines” from ¶ 19 because this current application states “As an example, a CPU of a first functional circuit can be communicatively coupled to a CPU of a second functional circuit (e.g., through respective ethernet-connected chipsets, interconnects, shared memory, etc.), the one or more switches configured to receive the sensor data from the sensor system and provide the sensor data to the first functional circuitry and the second functional circuitry (see at least Fig. 1-2 and 6 with associated text. Djuric further discloses “...the communication interface 650 can also provide a data bus or other local links to electro-mechanical interfaces of the vehicle” from ¶ 71); and
a vehicle control system (e.g., “SDV Control Unit 280”) configured to generate one or more (Only one option is required to satisfy a “one or more” limitation.) vehicle control signals for the autonomous vehicle based at least in part on one or more (Only one option is required to satisfy a “one or more” limitation.) outputs of the autonomy computing system (see at least Abstract, Fig. 1-2 and 5-6 with associated text; in particular, see sequence from Step 525 to Step 530 to Step 535).

Regarding Claim 15, Djuric discloses an autonomy computing system (e.g., “Computer system 600”) for an autonomous vehicle (e.g., “SDV”) (see at least Abstract, Fig. 1-2 and 6 with associated text) comprising:
first functional circuitry configured to generate a first output associated with a first autonomous compute function of the autonomous vehicle based at least in part on sensor data associated with a sensor system of the autonomous vehicle and one or more (Only one option is required to satisfy a “one or more” limitation.) first neural networks (see at least Fig. 6 with associated text. Djuric illustrates in Fig. 6 a plurality of FPGAs 613 and Neural Net Arrays 617 based on the stack image icon and also observe the directional arrows as it represents inputs and outputs.);
second functional circuitry configured to generate a second output associated with the first autonomous compute function of the autonomous vehicle based at least in part on the sensor data and one or more (Only one option is required to satisfy a “one or more” limitation.) second neural networks (see at least Fig. 6 with associated text. Djuric illustrates in Fig. 6 a plurality of FPGAs 613 and Neural Net Arrays 617 based on the stack image icon and also observe the directional arrows as it represents inputs and outputs.);
monitoring circuitry (e.g., “using microprocessors 611, FPGAs 613, or any combination of the same”) configured to determine a difference between the first output of the first functional circuitry and the second output of the second functional circuitry (see at least ¶ 23 and Fig. 1-2 and 6 with associated text; in particular, ¶ 69-70 which reads “The various processing resources 610 of the computer system 600 can also execute control instructions and the machine learning model 662 (e.g., comprising a set of machine learning algorithms) using microprocessors 611, FPGAs 613, or any combination of the same.”); and
one or more switches communicatively coupled to the first functional circuitry, the second functional circuitry, and the monitoring circuitry (Djuric discloses “…a module or component can be a shared element or process of other modules, programs or machines” from ¶ 19 because this current application states “As an example, a CPU of a first functional circuit can be communicatively coupled to a CPU of a second functional circuit (e.g., through respective ethernet-connected chipsets, interconnects, shared memory, etc.). This communication link can provide redundant communication channels between functional circuits in the case that a main processor communication channel (e.g., a communication switch, etc.) fails” according to The Originally Filed Specification [0029].), the one or more switches configured to receive the sensor data from a sensor system of the autonomous vehicle and provide the sensor data to the first functional circuitry and the second functional circuitry (see at least Fig. 1-2 and 6 with associated text. Djuric further discloses “...the communication interface 650 can also provide a data bus or other local links to electro-mechanical interfaces of the vehicle” from ¶ 71).

Regarding Claim 19, Djuric discloses a vehicle computing system (e.g., “SDV”), comprising:
an autonomy computing system (e.g., “Computer system 600”) comprising:
first functional circuitry configured to generate a first output associated with a first autonomous compute function of the autonomous vehicle based at least in part on the sensor data and one or more (Only one option is required to satisfy a “one or more” limitation.) first neural networks (see at least Fig. 6 with associated text. Djuric illustrates in Fig. 6 a plurality of FPGAs 613 and Neural Net Arrays 617 based on the stack image icon and also observe the directional arrows as it represents inputs and outputs.),
second functional circuitry configured to generate a second output associated with the first autonomous compute function of the autonomous vehicle based at least in part on the sensor data and one or more (Only one option is required to satisfy a “one or more” limitation.) second neural networks (see at least Fig. 6 with associated text. Djuric illustrates in Fig. 6 a plurality of FPGAs 613 and Neural Net Arrays 617 based on the stack image icon and also observe the directional arrows as it represents inputs and outputs.),
monitoring circuitry (e.g., “using microprocessors 611, FPGAs 613, or any combination of the same”) configured to determine a difference between the first output of the first functional circuitry and the second output of the second functional circuitry (see at least ¶ 23 and Fig. 1-2 and 6 with associated text; in particular, ¶ 69-70 which reads “The various processing resources 610 of the computer system 600 can also execute control instructions and the machine learning model 662 (e.g., comprising a set of machine learning algorithms) using microprocessors 611, FPGAs 613, or any combination of the same.”), and
one or more (Only one option is required to satisfy a “one or more” limitation.) switches communicatively coupled to the first functional circuitry, the second functional circuitry (Djuric discloses “…a module or component can be a shared element or process of other modules, programs or machines” from ¶ 19 because this current application states “As an example, a CPU of a first functional circuit can be communicatively coupled to a CPU of a second functional circuit (e.g., through respective ethernet-connected chipsets, interconnects, shared memory, etc.). This communication link can provide redundant communication channels between functional circuits in the case that a main processor communication channel (e.g., a communication switch, etc.) fails” according to The Originally Filed Specification [0029].), and the monitoring circuitry, the one or more switches configured to receive the sensor data from the sensor system and provide the sensor data to the first functional circuitry and the second functional circuitry (see at least Fig. 1-2 and 6 with associated text. Djuric further discloses “...the communication interface 650 can also provide a data bus or other local links to electro-mechanical interfaces of the vehicle” from ¶ 71); and
a vehicle control system (e.g., “SDV Control Unit 280”) configured to generate one or more (Only one option is required to satisfy a “one or more” limitation.) vehicle control signals for the autonomous vehicle based at least in part on one or more (Only one option is required to satisfy a “one or more” limitation.) outputs of the autonomy computing system (see at least Abstract, Fig. 1-2 and 5-6 with associated text; in particular, see sequence from Step 525 to Step 530 to Step 535).


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF